Citation Nr: 1227700	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-25 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a back injury (claimed as stenosis and peripheral neuropathy of the right and left lower extremities).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied a compensable disability rating for a left herniorrhaphy scar and denied service connection for bilateral hearing loss, tinnitus, stenosis and peripheral neuropathy of the right and left lower extremities.  Jurisdiction of this matter is currently with the RO located in Nashville, Tennessee.

The Board notes that in July 2000, the Board denied the Veteran's claim of service connection for residuals of a back injury.  This decision of the Board is final.  See 38 C.F.R. § 20.1104 (2011).  In October 2007, the Veteran filed a claim for stenosis and peripheral neuropathy of the right and left lower extremities.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for benefits includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  In view of the medical evidence of record indicating that the Veteran has peripheral neuropathy associated with his lumbar spine disorder, the Board finds that the Veteran's current claim of service connection for stenosis and peripheral neuropathy of the right and left lower extremities is reasonably encompassed by the previously denied claim of service connection for residuals of a back injury.  As such, the Board has characterized the Veteran's claim as set forth above, and finds that in order for VA to review the merits of the claim, the Veteran must submit new and material evidence.  The Board is required to address this issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues have been captioned as set forth above.

In December 2010, the Board partially granted the Veteran's increased rating claim, assigning a higher 10 percent rating for his left herniorraphy scar.  Accordingly, in a December 2010 rating decision, the RO implemented this rating assignment.  This issue no longer before the Board.

Also in its December 2010 disposition, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This development was accomplished.  In June 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claims and returned the file to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

However, as still further development is necessary, the issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 2000 Board decision denied service connection for residuals of a back injury, because it was a pre-existing disability that had not been aggravated by the Veteran's military service.

2.  None of the new evidence associated with the claims file since the July 2000 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, or raises a reasonable possibility of substantiating the claim for service connection for residuals of a back injury.




		[Continued on Next Page]
CONCLUSIONS OF LAW

1.  The July 2000 Board decision, denying service connection for residuals of a back injury, is final and binding.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 20.1100, 20.1104 (2011).

2.  New and material evidence has been submitted to reopen the claim for service connection for residuals of a back injury.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Before addressing the merits of the issue decided below (back disability), the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by a letter from the RO issued in November 2007 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in March 2008.  The RO's notice was in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Subsequent to that decision, on remand by the Board, the AMC sent another VCAA letter, compliant with principles of notice under 38 C.F.R. § 3.159(b)(1) and Dingess, in December 2010.  Of equal or even greater significance, since providing this additional notice, the AMC has readjudicated the claim in the June 2011 SSOC, including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  

The Board also notes that, during the pendency of this appeal, the Court issued a decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 (2006), which established significant new requirements with respect to the content of the notice necessary for those cases involving the reopening of previously denied claims.  Specifically, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought by the claimant.

In this case, the Board has determined that the Veteran received adequate notification regarding the requirements of a service connection claim, which is the underlying benefit sought on appeal.  The letter refers to the bases for a prior denial of the service-connection claim for the back disability, and details the requirement of new and material evidence to reopen this previously denied claim.  The Board acknowledges that the December 2010 letter misidentified the Veteran's prior final decision as the May 1998 rating decision, as opposed to the July 2000 Board decision (which subsumed that rating decision on appeal to the Board).  Nonetheless, the Board's December 2010 remand disposition and the narrative of the June 2011 supplemental statement of the case (SSOC) correctly identify the July 2000 Board decision as the final and binding denial of his back claim, such that the Veteran has received adequate notice in that regard.  Also, the December 2010 letter should have discussed the bases of the July 2000 decision, namely that the Veteran needs to show aggravation of a pre-existing disability to establish his claim.  Nevertheless, the December 2010 correspondence, when considered in conjunction with the narrative of the June 2011 SSOC, sufficiently identify the type of evidence the Veteran needed to reopen his previously denied claim for service connection.  Indeed, the June 2011 SSOC correctly explained the bases of the prior July 2000 decision.  Hence, the Board finds that Kent notice has been satisfied in full. 

Moreover, the Veteran has actively participated in the processing of his claim, and the statements submitted in support of his claim have indicated familiarity with the requirements for the benefits sought on appeal.  Indeed, in a July 2011 statement, he evidenced actual knowledge that he must show his preexisting back injury was aggravated while in service.  There has been no prejudice to him, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his petition to reopen his service-connection claim (as well as to substantiate the underlying service-connection claim) and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  

He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claim during the course of this appeal.  The RO obtained his service treatment records (STRs) and VA treatment records and Social Security Administration (SSA) disability records.  The Veteran also submitted written statements and additional medical records.  

The Board also notes that following the issuance of a June 2011 SSOC, additional VA and private treatment records were associated with the claims file.  Another SSOC was not issued with respect to this issue nor is there any indication that the Veteran waived RO consideration of this evidence.  However, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  See 38 C.F.R. § 19.31 (2011).  

Importantly, these additional records are simply not pertinent, here, because they do not address the missing elements of his previously denied service-connection claim for residuals of a back injury.  Rather, these records merely detail treatment and diagnoses for a chronic back disability, but the presence of a current disability was already established at the time of the last final denial in July 2000.  However, there is no indication in any of the additional treatment records that the Veteran's pre-existing back disability had been aggravated by his period of service.  There is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.

The Veteran was not provided with a VA compensation and pension (C&P) medical nexus opinion for the low back disability.  The duty to provide a VA examination for a medical nexus opinion only arises once there is new and material evidence to reopen a previous and finally decided claim.  38 C.F.R. § 3.159(c)(4)(iii).  Because the Board finds no new and material evidence to reopen his claim, there is then no requirement to have him examined for a medical nexus opinion concerning whether there was aggravation of his preexisting back disability.  See id.  

Also, the Board is therefore satisfied there was substantial compliance with the December 2010 Board remand directives; i.e., to send the Veteran a Kent notice letter and obtain his SSA disability records.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  As such, no additional action in this regard is warranted.  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis-New and Material Evidence

Historically, in a May 1998 rating decision, the RO denied the Veteran's claim for service connection for a back injury.  The Veteran then appealed this issue to the Board.   



At issue here, the Board's July 2000 decision then denied the Veteran's claim for service connection for residuals of a back injury, because there was no evidence showing that the Veteran's pre-existing back disability was aggravated by his period of service.  In particular, the Board found there is clear and unmistakable evidence that the Veteran had a serious back injury prior to his entry into active service.  The Board further found that this pre-existing back disorder did not increase in severity during his active duty.  38 U.S.C.A. §§ 1110; 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011) (A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.).  The Board notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not appeal to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  The Veteran also did not submit any additional evidence within a year of that decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).  

As mentioned, the Veteran applied to reopen his claim for service connection in October 2007, for stenosis and peripheral neuropathy of the right and left lower extremities.  In view of the medical evidence of record indicating that the Veteran has peripheral neuropathy associated with his lumbar spine disorder, the Board finds that the Veteran's current claim of service connection for stenosis and peripheral neuropathy of the right and left lower extremities is reasonably encompassed by the previously denied claim of service connection for residuals of a back injury.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Thus, the Board has recharacterized his appeal as a petition to reopen a claim of service connection for residuals of a back injury (claimed as stenosis and peripheral neuropathy of the right and left lower extremities).  In order for VA to review the merits of the claim, the Veteran must submit new and material evidence.  The  Board is required to address this issue despite the RO's findings.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

As noted, the submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue.  

The evidence of record at the time of the final and binding July 2000 Board decision consisted of service treatment records (STRs), and post-service VA and private treatment records.  Notably, there was a pre-service private treatment records showing hospitalization in July 1959 for spinal cord injury from a motor vehicle accident (MVA), with resulting paralysis of the lower extremities and hypesthesia with diminished pin prick of the lower extremities.  Also, the Board specifically considered Dr. D.T.'s September 1998 private medical opinion, but, the Board rejected this opinion as having little probative value.  Further, the evidence at the time also included personal statements, such as the January 2000 substantive appeal (VA Form 9), in which the Veteran asserted that the evidence clearly shows aggravation of a preexisting injury to his back in 1963, while stationed in Germany.

Therefore, the Board must consider the evidence added to the record since the last final and binding decision for residuals of a back injury in July 2000, which includes recent VA and private outpatient treatment records, SSA records, the Veteran's personal statements, buddy statements.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

In particular, though, he submitted additional post-service VA and private treatment records, which show considerable treatment for his back disability.  However, there is no indication in any of the additional treatment records that the Veteran's pre-existing back disability had been aggravated by his period of service.

Indeed, the new evidence of record still does not reflect any competent evidence of aggravation of a pre-existing back disability during his active service.  
To support his petition to reopen, he also submitted a copy of Dr. D.T.'s September 1998 positive medical opinion, but this is duplicative of prior evidence, so not new.  
Also, he submitted a personal statement, dated in July 2011, which reasserts that he did have trouble in service due to aggravation of his back injury.  The Board finds this is merely duplicative of his previously considered contentions that he aggravated his preexisting back injury.

As such, the Board finds that no new and material evidence has been submitted with regard to the claim for service connection for residuals of a back injury.  As mentioned, some of this evidence is duplicative, and therefore, not "new."  Some of this evidence is "new," in that it was not previously before agency decision makers at the time of the final July 2000 Board decision.  However, it must be emphasized that none of this evidence is "material" for purposes of reopening the claim.  Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the final July 2000 decision is cumulative of the evidence already of record and does not raise a reasonable possibility of substantiating the claim.  

The additional records simply do not show that the Veteran's current back disability was aggravated by his period of service, even acknowledging that the current severity of his back disability may be worsening.  They merely demonstrate that the Veteran has received continued post-service treatment for various back disorders.  Additional evidence which consists of records of post-service treatment that does not indicate that a condition is service-connected, is not new and material.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993); see also Morton v. Principi, 3 Vet. App. 508, 509 (1992) (Observing that evidence of the appellant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  Similarly, he submits buddy statements from K.M. and C.W., which indicate a worsening back disability, but do not comment on the missing element of in-service aggravation of a pre-existing back injury.  Rather, the presence of a current disability was already established at the time of the last final decision.  The Board observes that the Veteran's additional medical records and statements do not provide any relevant details regarding the possibility of in-service aggravation that were not known or advanced at the time of the prior final denial.  Accordingly, the evidence does not establish a fact necessary to substantiate the claim or trigger any duty to assist; thus, the claim for service connection for residuals of a back injury cannot be reopened.  38 C.F.R. § 3.156(a).  

Therefore, it is the determination of the Board that new and material evidence has not been submitted with regard to the claim.  The claim for service connection for residuals of a back injury is not reopened and the benefits sought on appeal with regard to that claim remain denied.  



							[Continued on Next Page]
ORDER

New and material evidence not having been received, the Veteran's application to reopen a claim of entitlement to service connection for residuals of a back injury (claimed as stenosis and peripheral neuropathy of the right and left lower extremities), is denied.


REMAND

VA Compensation Examination and Medical Opinion

In his August 2008 substantive appeal (VA Form 9), the Veteran asserts that while serving in Germany, he had exposure to heavy artillery fire that resulted in his hearing loss and tinnitus.

VA's duty to assist the Veteran in substantiating his claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 2011) and 38 C.F.R. § 3.159(c)(4)(i) (2011).  

With the foregoing in mind, the Board has considered the Veteran's statements and finds they are competent, credible, and sufficient to establish the occurrence of acoustic trauma during active duty, in the manner alleged.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, his DD Form 214 confirms he received a Sharpshooter Medal for service and he was a member of the 14th Armored Cavalry Division.  His service treatment records denote some treatment in Germany.  So, although his military occupational specialty was that of a Radio Mechanic, there are certainly indications that he experienced noise exposure from artillery fire while serving in Germany.  Thus, his assertions are consistent with the circumstances of his service.  

Moreover, he has been diagnosed with a bilateral sensorineural hearing loss disability, as shown by VA audiological treatment records, dated in September and November 2007.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  However, it is not clear whether he meets the regulatory standards for a current hearing loss disability for compensation purposes under 38 C.F.R. § 3.385 (2011).

There is also no disputing that the Veteran presently has a tinnitus disability in his ears.  Boyer, 210 F.3d at 1353.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  He is competent, even as a layman, to proclaim that he experiences tinnitus; this condition, by its very nature, is inherently subjective and, therefore, capable of even his lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

The Board finds that a VA examination to determine the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all relevant VA, or private medical records that may be identified by the Veteran, that are not already of record.

2.  Schedule the Veteran for an appropriate VA examination for the purposes of determining the nature, severity and etiology of any current bilateral hearing loss and tinnitus disabilities.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the complete claims folder has been reviewed.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of a bilateral hearing loss and tinnitus disabilities, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered. 

The examiner shall opine whether any diagnosed bilateral hearing loss and/or tinnitus is at least as likely as not (a 50 percent or more likelihood) related to alleged acoustic trauma sustained by the Veteran in service; or otherwise related to service? Why or why not?

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


